Case 1:20-cv-05800-NLH-KMW Document 14 Filed 05/20/20 Page 1 of 2 PageID: 295




 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 124 Halsey Street
 P.O. Box 45029
 Newark, NJ 07101
 Attorney for Defendants,
   Philip D. Murphy, Gurbir S. Grewal,
   and Patrick J. Callahan

 By:   Bryan Edward Lucas (108462015)
       Deputy Attorney General
       (973) 648-7811
       Bryan.Lucas@law.njoag.gov

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

 DELORES RICCI, and ASSOCIATION OF Hon. Noel L. Hillman, U.S.D.J.
 NEW JERSEY RIFLE & PISTOL CLUBS, Hon. Karen M. Williams,
 INC.,                             U.S.M.J.

             Plaintiffs,                 Docket No. 1:20-cv-05800-NLH-
                                         KMW
       v.
                                                    CIVIL ACTION
 PHILIP D. MURPHY, in his official
 capacity as the Governor of New                     CONSENT ORDER
 Jersey, and GURBIR S. GREWAL, in                  ADMINISTRATIVELY
 his official capacity as Attorney                TERMINATING ACTION
 General   of  New   Jersey,   and
 PATRICK J. CALLAHAN, in his
 official       capacity        as
 Superintendent of the New Jersey
 Division of State Police and as
 State   Director   of   Emergency
 Management,

             Defendants.

       THIS MATTER having come before the Court by way of a joint

application by the parties, and all parties having consented to

administrative termination of this matter, and for good cause

shown,
  Case 1:20-cv-05800-NLH-KMW Document 14 Filed 05/20/20 Page 2 of 2 PageID: 296



          IT IS, on this    20th day of   May, 2020, ORDERED       that this

      action is ADMINISTRATIVELY TERMINATED, without prejudice to any

      party’s right to make a letter request to restore this matter to

      the active docket at the appropriate time.




                                        s/ Noel L. Hillman
                                 _______________________________________
       At Camden, New Jersey        HON. NOEL L. HILLMAN, U.S.D.J.




      The undersigned attorneys hereby consent to the form and entry of
      the foregoing Order.

      GURBIR S. GREWAL
      ATTORNEY GENERAL OF NEW JERSEY

By:     /s/ Bryan Edward Lucas             _/s/ Daniel L. Schmutter       _
       Bryan Edward Lucas                  Daniel L. Schmutter, Esq.
       Deputy Attorney General             Attorney for Plaintiffs
       Attorney for Defendants

      Dated: May 20, 2020                  Dated: May 20, 2020
